Citation Nr: 0008928	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  96-18 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for the 
veteran's service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1973.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from August 1995 and May 1996 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  This case was 
previously before the Board in July 1997, at which time it 
was remanded for additional development.  The case is now, 
once more, before the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no competent medical evidence of record causally 
linking the veteran's current tinnitus to service.

3.  The veteran has Level I hearing in his right ear, and 
Level I hearing in his left ear.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
6100 (Prior and subsequent to June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaints, 
diagnosis or treatment of tinnitus.  A February 1973 
separation examination report notes a normal clinical 
evaluation of the ears, and no physical abnormalities except 
for an abnormal audiogram.  An ears, nose and throat (ENT) 
consultation was ordered.  An ENT consultation report, dated 
later that month, indicates that the veteran was an 
infantryman with hearing loss.  On physical examination, the 
veteran specifically denied experiencing tinnitus.  
Sensorineural hearing loss was diagnosed.

The veteran filed a claim of entitlement to service 
connection for sensorineural hearing loss in May 1973.  
Service connection was denied in October 1973, because the 
veteran failed to report for a VA examination scheduled in 
conjunction with his claim.

VA outpatient records reflect treatment for bilateral hearing 
loss from November 1982 to May 1993.

The veteran again sought service connection for bilateral 
hearing loss in February 1995.

On VA examination in June 1995, the veteran reported exposure 
to noise from gunfire, and power tools during his period of 
service as an infantryman, and explained that he developed 
"difficulties" in both ears in 1971.  He gave a negative 
history of ear infections, ear surgery, severe head injury, 
or dizzy spells, and denied a family history of hearing loss.  
The veteran reported experiencing periodic, bilateral 
tinnitus since approximately 1972, and indicated that it was 
moderately severe, and interfered with communication and 
hearing.  He related that he worked as a sheet medal worker 
since his separation from service.  An audiology examination 
showed auditory thresholds at frequencies 1000, 2000, 3000, 
and 4000 Hertz were 25, 15, 15, and 20 decibels, 
respectively, in the right ear, and 20, 25, 20 and 20 
decibels, respectively, in the left ear.  An average pure 
tone threshold was 18.75 decibels in the right ear, and 21.25 
decibels in the left ear.  Speech recognition was 94 percent 
bilaterally.  Hearing loss was diagnosed.

Based on this evidence, an August 1995 rating decision 
granted service connection for bilateral hearing loss, and 
assigned a noncompensable evaluation.  The veteran filed a 
notice of disagreement (NOD) with this decision in October 
1995, and submitted a substantive appeal (Form 9) in February 
1996, perfecting his appeal.  In the Form 9, the veteran 
sought service connection for tinnitus, explaining that 
"constant ringing has now set in bilaterally."

A May 1996 rating decision denied service connection for 
tinnitus, on the basis that the claim was not well grounded.  
The veteran filed a notice of disagreement with this decision 
in November 1996.

During a January 1997 travel Board hearing, the veteran 
testified that he experienced difficulty understanding 
conversation, and had to look directly at the person speaking 
to understand what was being said.  Transcript (T.) at 8-9.  
He explained that he had difficulty hearing the television, 
and needed to sit close to it with the volume turned up.  T. 
at 9.  The veteran reported that his hearing loss had 
increased in severity since his separation from service in 
1973, and indicated that "the buzzing in [his] ears" was 
more frequent.  T. at 10.  He related that he felt anxious 
and frustrated because he was unable to understand his 
children when they spoke to him.  T. at 10.  In 1993, the 
veteran's private physician reportedly informed him that he 
was a candidate for hearing aids.  T. at 12-13 and 15-16.

During the travel Board hearing, the veteran submitted a May 
1993 audiological examination report in support of his claim.  
The report notes complaints of decreased hearing acuity, but 
no tinnitus.  The veteran stated that he was a carpenter, and 
gave a history of noise exposure over the previous three 
years.  Auditory thresholds at frequencies 1000, 2000, 3000, 
and 4000 Hertz were 20, 20, 20, and 30 decibels, 
respectively, in the right ear, and 20, 30, 20 and 15 
decibels, respectively, in the left ear.  An average pure 
tone threshold was 22.5 decibels in the right ear, and 21.25 
decibels in the left ear.  The final assessment was slight to 
mild sensorineural hearing loss.  The examiner noted 
excellent speech discrimination in both ears, normal tympanic 
membranes, and normal reflexes bilaterally.

A July 1996 VA outpatient treatment record notes complaints 
of increased ringing in both ears, and bilateral ear pain.  
The veteran reported that his ears felt "plugged up" at 
times.  The final assessment was hearing loss and tinnitus.  

The Board remanded the case to the RO for further development 
in July 1997.

In September 1997, the RO continued the denial of service 
connection for tinnitus.  The veteran submitted a Form 9 in 
December 1997, perfecting his appeal as to the issue of 
entitlement to service connection for tinnitus.

Private medical records showing treatment for sensorineural 
hearing loss and tinnitus from December 1996 to November 
1997, were associated with the veteran's claims folder later 
that month.  The veteran sought treatment for bilateral 
hearing loss and tinnitus in December 1996, indicating that 
he experienced difficulty understanding and listening to 
conversational speech.  Mild sensorineural hearing loss was 
diagnosed, and hearing aids were recommended.  

During follow-up treatment in November 1997, the veteran 
reported that his tinnitus had increased in severity over the 
previous 11/2 years, "to the point that he [wa]s having 
trouble communicating."  A physical examination showed that 
both tympanic membranes were intact, and there was no fluid 
or infection in either middle ear space.  Middle ear 
pressures was normal bilaterally.  The diagnostic impression 
was tinnitus with bilateral sensorineural hearing loss.  The 
examiner noted that an audiogram revealed bilateral 
sensorineural hearing loss across all frequencies, and 100 
percent speech discrimination in both ears.  An uninterpreted 
November 1997 audiological evaluation report notes an average 
pure tone threshold in range "5-2k" of 33 decibels in the 
right ear, and 32 decibels in the left ear.  Speech 
recognition was 100 percent bilaterally.

Consequently, the RO continued the denial of service 
connection for tinnitus in November 1998, and continued the 
noncompensable evaluation of the veteran's service-connected 
bilateral hearing loss in October 1999.

Analysis

I.  Service Connection Claim

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A chronic disease which 
becomes manifest to a degree of 10 percent or more within 1 
year after separation from service will be considered to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id. 
Upon consideration of the entire evidence of record, it is 
clear that the veteran has not presented a well-grounded 
claim of entitlement to service connection for tinnitus.  The 
veteran's service medical records do not reveal any evidence 
of the presence of tinnitus during service, and the veteran 
specifically denied experiencing tinnitus during a February 
1973 ENT consultation.  Further, a May 1993 audiological 
examination report indicates that the veteran denied a 
history of tinnitus.  It was not until the June 1995 VA 
examination, more than 22 years after the veteran's 
separation from service, that he reported tinnitus.

As stated above, the veteran is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions can not establish two of the 
three basic elements of a well-grounded claim for service 
connection:  current disability, or a nexus between a current 
disability and an injury or disease in service.  While the 
veteran gave a history of experiencing tinnitus since 1972, 
during the June 1995 VA audiological evaluation, the mere 
transcription by a medical provider of statements of medical 
history from a claimant does not transform the statements 
into medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1996).

As there is no competent medical evidence showing a nexus 
between the claimed disability and injury or disease in 
service, the claim is not well grounded and must be denied.  
Caluza, 7 Vet. App. at 506; See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).

The Board has also considered whether the claimant can well 
ground his claim with lay evidence of continuity of symptoms.  
While in general there is a legal presumption of truthfulness 
that must be applied to evidentiary assertions advanced in 
support of a claim, there is an exception for assertions that 
are inherently incredible.  King .v Brown, 5 Vet. App. 19 
(1993).  In this case the record shows not one, but two 
specifically recorded statements of medical history 
indicating tinnitus was not present in service or at the time 
of the examination for separation from service, and again 
that tinnitus was not present in May 1993.   In the face of 
this evidence, the Board must conclude that the statement of 
medical history in 1995 that tinnitus had been in continuous 
existence since 1972 is inherently incredible.  Accordingly, 
the claimant can not well ground his claim with his 
evidentiary assertions on the facts of this case. 

The veteran can take the above discussion as guidance as to 
how to meet his burden of presenting a well-grounded claim.  

II.  Increased Rating Claim

The Board finds initially that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is seeking an increased rating, an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases of the ear and other sense organs were revised 
effective June 10, 1999.  See 38 C.F.R. §§ 4.85-4.87a.  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  While the RO 
has not had an opportunity to review the veteran's claims 
under the amended regulations, and the veteran has not been 
advised of the changes, the Board may consider regulations 
not considered by the agency of original jurisdiction if the 
claimant will not be prejudiced by the Board's action in 
applying those regulations in the first instance.  See 
VAOPGCPREC 11-97; Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Because of the particular circumstances presented in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  38 C.F.R. § 
4.85.  The frequencies used for the evaluation of hearing 
loss, the percentage of speech discrimination used for the 
evaluation of hearing loss, and the tables used to determine 
the level of hearing impairment and the disability evaluation 
of each level of hearing impairment have not been changed.

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflect the extent of hearing impairment.  Based 
upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the 
puretone thresholds in any four of the five frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or 
greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 
4.86.  Because the comparison of the audiometric findings 
with the schedular criteria is purely a mechanical function 
over which there can be no dispute, and as the record does 
not disclose thresholds meeting either criterion, there is no 
reason to return this issue to the RO for readjudication as 
the only substantive change in the revised regulation can not 
affect the outcome. 

The veteran has already been afforded the hearing tests 
required by the new regulations, and these were used by the 
RO in the evaluation of his claim.  Therefore, the Board is 
able to evaluate this claim under the new regulations.  To 
remand the case for the RO to apply the amended regulations 
would result in a pointless delay in the adjudication of the 
veteran's claim that can not conceivably lead to a more 
favorable outcome.  Therefore, as there is no prejudice to 
the veteran in failing to remand this case for initial review 
of the amended regulations by the RO, the Board will proceed 
with appellate review under both versions of the regulations.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.

The record shows that entitlement to service connection for 
bilateral hearing loss was established in an August 1995 
rating decision.  A noncompensable evaluation was assigned 
for this disability, which remains in effect.  As indicated 
above, the evidence of record includes a June 1995 VA 
audiometric evaluation.

The Board finds that entitlement to a compensable evaluation 
for bilateral hearing loss is not warranted under either the 
old or new regulations.  The Board has considered the 
veteran's argument that his hearing loss has increased in 
severity.  However, the evidence clearly weighs against the 
assignment of a compensable evaluation in this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The evaluation of 
hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The June 1995 audiometric evaluation shows that the veteran 
has an average pure tone threshold of 18.75 decibels in the 
right ear, with speech discrimination of 94 percent.  He has 
an average pure tone threshold of 21.25 decibels in the left 
ear with 94 percent speech discrimination in the left ear.  
The only possible interpretation of this examination under 
both the old and new regulations is that the veteran's 
hearing loss is at level I in both ears, and that, therefore, 
a compensable rating is not warranted.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The Board has also considered the 
provisions of 38 C.F.R. § 4.85(g) and, as noted above, 38 
C.F.R. § 4.86, but the results of the June 1995 VA 
examination clearly show that these provisions are no 
applicable in this case.

The Board notes that an uninterpreted November 1997 private 
audiological evaluation report shows an average pure tone 
threshold in range "5-2k" of 33 decibels in the right ear, 
and 32 decibels in the left ear.  These findings appear to be 
based solely on findings in the 500 to 2,000 Hertz range.  As 
the rating schedule requires that the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz be used in calculating the 
average pure tone threshold, the November 1997 audiological 
evaluation report is inadequate for rating purposes.  It is 
noted, however, that the speech discrimination and average 
hearing threshold levels noted in the November 1997 report 
would not support a compensable evaluation of the veteran's 
service-connected bilateral hearing loss.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for bilateral hearing loss.  38 C.F.R. § 
3.102 (1999).

Based upon current findings and on the review of the entire 
evidence in the veteran's claims folder, it is the conclusion 
of the Board that the veteran's bilateral hearing loss does 
not approach the level required for the assignment of a 
compensable evaluation.  In view of the evidence of record, 
the provisions of 38 C.F.R. §§ 4.3 and 4.7 are not for 
application.  His claim in this regard, therefore, must be 
denied.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In  Fenderson, the Court held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

The Board finds that the evidence supports the conclusion 
that there was no actual variance in the severity of the 
service-connected disability during the appeal period.  
Accordingly, the Board does not find evidence that the 
veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.  The evidence of record from the day the veteran's 
filed his claim to the present supports the conclusion that 
he is not entitled to increased compensation during any time 
within the appeal period.  

The RO reviewed all the evidence during the period and did 
not limit its consideration to only the "current" evidence 
of disability.  Therefore, the Board concludes that the RO 
adjudication meets the substantive concerns articulated in 
Fenderson and that the veteran was properly notified of the 
basis of the determinations by the RO.  There is no basis to 
return this matter to the RO to have them reissue a SOC or 
SSOC that merely makes small phrasing changes to the 
characterization of the issue.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

